

115 HR 2924 IH: To amend the National Security Act of 1947 to establish the National Russian Threat Response Center within the Office of the Director of National Intelligence, and for other purposes.
U.S. House of Representatives
2017-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2924IN THE HOUSE OF REPRESENTATIVESJune 15, 2017Mr. Kennedy (for himself, Mr. McGovern, Mr. Neal, Ms. Maxine Waters of California, Mr. Deutch, Ms. Clark of Massachusetts, Ms. Kaptur, and Mr. Keating) introduced the following bill; which was referred to the Permanent Select Committee on Intelligence, and in addition to the Committee on Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the National Security Act of 1947 to establish the National Russian Threat Response Center
			 within the Office of the Director of National Intelligence, and for other
			 purposes.
	
		1.National Russian Threat Response Center
 (a)EstablishmentThe National Security Act of 1947 (50 U.S.C. 3001 et seq.) is amended by inserting after section 119B the following new section:
				
					119C.National Russian Threat Response Center
 (a)EstablishmentThere is within the Office of the Director of National Intelligence a National Russian Threat Response Center (in this section referred to as the Center).
 (b)MissionThe primary missions of the Center shall be as follows: (1)To serve as the primary organization in the United States Government for analyzing and integrating all intelligence possessed or acquired by the United States Government pertaining to threats posed by the Russian Federation to the national security, political sovereignty, and economic activity of the United States and its allies.
 (2)To synchronize the efforts of the intelligence community with respect to countering efforts by Russia to undermine the national security, political sovereignty, and economic activity of the United States and its allies, including by—
 (A)ensuring that each such element is aware of and coordinating on such efforts; and (B)overseeing the development and implementation of comprehensive and integrated policy responses to such efforts.
 (3)In coordination with the relevant elements of the Department of State, the Department of Defense, the intelligence community, and other departments and agencies of the United States—
 (A)to develop policy recommendations for the President to detect, deter, and respond to the threats posed by Russia described in paragraph (1), including with respect to covert activities pursuant to section 503; and
 (B)to monitor and assess efforts by Russia to carry out such threats. (4)In coordination with the head of the Global Engagement Center established by section 1287 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328), to examine current and emerging efforts by Russia to use propaganda and information operations relating to the threats posed by Russia described in paragraph (1).
 (5)To identify and close gaps across the departments and agencies of the Federal Government with respect to expertise, readiness, and planning to address the threats posed by Russia described in paragraph (1).
							(c)Director
 (1)AppointmentThere is a Director of the Center, who shall be the head of the Center, and who shall be appointed by the Director of National Intelligence, with the concurrence of the Secretary of State. The Director may not simultaneously serve in any other capacity in the executive branch.
 (2)ReportingThe Director of the Center shall directly report to the Director of National Intelligence. (3)ResponsibilitiesThe Director of the Center shall—
 (A)ensure that the relevant departments and agencies of the Federal Government participate in the mission of the Center, including by recruiting detailees from such departments and agencies in accordance with subsection (e)(1); and
 (B)have primary responsibility within the United States Government, in coordination with the Director of National Intelligence, for establishing requirements for the collection of intelligence related to, or regarding, the threats posed by Russia described in subsection (b)(1), in accordance with applicable provisions of law and Executive orders.
								(d)Annual reports
 (1)In generalAt the direction of the Director of National Intelligence, but not less than once each year, the Director of the Center shall submit to the appropriate congressional committees a report on threats posed by Russia to the national security, political sovereignty, and economic activity of the United States and its allies.
 (2)Matters includedEach report under paragraph (1) shall include, with respect to the period covered by the report, a discussion of the following:
 (A)The nature of the threats described in such paragraph. (B)The ability of the United States Government to address such threats.
 (C)The progress of the Center in achieving its missions. (D)Recommendations the Director determines necessary for legislative actions to improve the ability of the Center to achieve its missions.
 (3)FormEach report under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.
							(e)Employees
 (1)DetaileesAny Federal Government employee may be detailed to the Center on a reimbursable or nonreimbursable basis, and such detail shall be without interruption or loss of civil service status or privilege for a period of not more than 8 years.
 (2)Personal service contractorsThe Director of National Intelligence, in consultation with the Secretary of State, may hire United States citizens or aliens as personal services contractors for purposes of personnel resources of the Center, if—
 (A)the Director of National Intelligence determines that existing personnel resources are insufficient;
 (B)the period in which services are provided by a personal services contractor, including options, does not exceed 3 years, unless the Director of National Intelligence determines that exceptional circumstances justify an extension of up to 1 additional year;
 (C)not more than 10 United States citizens or aliens are employed as personal services contractors under the authority of this paragraph at any time; and
 (D)the authority of this paragraph is only used to obtain specialized skills or experience or to respond to urgent needs.
 (3)Security clearancesEach employee detailed to the Center and contractor of the Center shall have the security clearance appropriate for the assigned duties of the employee or contractor.
							(f)Board
 (1)EstablishmentThere is established a Board of the National Russian Threat Response Center (in this section referred to as the Board).
 (2)FunctionsThe Board shall conduct oversight of the Center to ensure the Center is achieving the missions of the Center. In conducting such oversight, upon a majority vote of the members of the Board, the Board may recommend to the Director of National Intelligence that the Director of the Center should be removed for failing to achieve such missions.
							(3)Membership
 (A)AppointmentThe Board shall consist of 6 members. The head of each department or agency of the Federal Government specified in subparagraph (B) shall appoint a senior official from that department or agency, who shall be a member of the Senior Executive Service, as a member.
 (B)Departments and agencies representedThe department or agency of the Federal Government specified in this subparagraph are the following:
 (i)The Department of State. (ii)The Department of Defense.
 (iii)The Department of Justice. (iv)The Department of the Treasury.
 (v)The Department of Homeland Security. (vi)The Central Intelligence Agency.
 (4)MeetingsThe Board shall meet not less than biannually and shall be convened by the member appointed by the Secretary of State.
 (g)International engagementThe Director of the Center may convene biannual conferences to coordinate international efforts against threats posed by Russia described in subsection (b)(1).
 (h)TerminationThe Center shall terminate on the date that is 8 years after the date of the enactment of this section.
 (i)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the congressional intelligence committees;
 (2)the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives; and
 (3)the Committee on Foreign Relations and the Committee on Armed Services of the Senate. . (b)Clerical amendmentThe table of contents at the beginning of such Act is amended by inserting after the item relating to section 119B the following new item:
				
					
						Sec. 119C. National Russian Threat Response Center..
 (c)Conforming amendmentSection 507(a) of such Act (50 U.S.C. 3106) is amended by adding at the end the following new paragraph:
				
 (6)An annual report submitted under section 119C(d)(1).. (d)Funding (1)In generalIn addition to any other authority of the Director of National Intelligence to transfer or reprogram funds, the Director may transfer not more than $10,000,000 for each of fiscal years 2018 and 2019 to carry out the functions of the National Russian Threat Response Center established by section 119C of the National Security Act of 1947, as added by subsection (a), during such fiscal years.
 (2)NoticeThe Director of National Intelligence shall notify the congressional intelligence committees (as defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003)) of a proposed transfer under paragraph (1) not less than 15 days prior to making such transfer.
 (3)Inapplicability of reprogramming requirementsThe authority to transfer amounts under paragraph (1) shall not be subject to any transfer or reprogramming requirements under any other provision of law.
				